Action by the infant plaintiff to recover damages for personal injuries and by plaintiff Hyman Brinn, his father, to recover for medical expenses and loss of services. Appeal by the plaintiffs from judgment in their own favor on the ground of inadequacy, and from an order denying their motion to set aside the verdict. Judgment and order reversed on the facts and a new trial granted, costs to appellants to abide the event, unless within twenty days after entry of the order hereon the defendant stipulate to increase the verdict in favor of Benjamin Brinn to the sum of $1,500 and the verdict in favor of Hyman Brinn to the sum of $500; in which event the judgment, as so increased, is unanimously affirmed, and the appeal from the order dismissed, without costs. Lazansky, P. J., Cars-well, Adel, Taylor and Close, JJ., concur.